NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



REPUBLIC-VANGUARD INSURANCE        )
COMPANY,                           )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D17-4292
                                   )
THE TAUBMAN COMPANY, LLC           )
And SHERRILL CONAGE,               )
                                   )
           Respondents.            )
___________________________________)

Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Cheryl K.
Thomas, Judge.

Sarah M. Baggett and Nicole Fluet of
Galloway, Johnson, Tompkins, Burr &
Smith, Tampa, for Petitioner.

Debra M. Metzler and James A. Murman of
Barr, Murman & Tonelli, P.A., Tampa, for
Respondent The Taubman Company, LLC.

Dereck G. Capaz of Capaz Law Firm, P.A.,
Tampa, for Respondent Sherrill Conage.



PER CURIAM.


               Dismissed.
NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.




                                  -2-